Citation Nr: 1610147	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  13-09 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a right shoulder disability.

2.  Entitlement to a rating in excess of 30 percent for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, attorney


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to February 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that continued the 20 percent rating of the Veteran's right shoulder disability and the 30 percent rating of the Veteran's left shoulder disability.

These claims were previously before the Board in May 2015, at which time the Board issued a decision denying both claims.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  

In October 2015, the Court granted a Joint Motion for Remand (Joint Motion) vacating the Board's decision and remanding the claim to the Board for development in compliance with the Joint Motion.  Specifically, in the Joint Motion, the parties agreed that the Board failed to provide adequate reasons and bases for why separate ratings for instability were not warranted, in addition to the Veteran's currently assigned ratings for limitation of motion.  

A November 2015 letter was sent to the Veteran and his representative, in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal.  Argument was received from the Veteran's attorney in January 2016.  No other response was received from the Veteran within 90 days.  

This appeal was processed using the Virtual VA and Veterans Benefits Management Systems paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  The Veteran's right shoulder is his major extremity, and his disability, at worst, is manifested by motion of the arm limited to approximately the shoulder level. 
 
2.  The Veteran has recurrent dislocation or subluxation of the right shoulder glenohumeral joint with guarding of movement only at the shoulder level.

3. The Veteran's left shoulder is, at worst, manifested by motion of the arm limited to approximately midway between the side and shoulder level.

4.  The Veteran has recurrent dislocation or subluxation of the left shoulder glenohumeral joint with guarding of all arm movements.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 percent based on limitation of motion of the right shoulder are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5201 (2015).

2.  The criteria for a separate rating of 20 percent for right shoulder instability are approximated.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5202 (2015).

3.  The criteria for an increased rating in excess of 30 percent based on limitation of motion of the left shoulder are not met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5201.

4.  The criteria for a separate rating of 20 percent for left shoulder instability are approximated.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5202.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims. 38 U.S.C.A. §§ 5103, 5103A (West 2014). The Veteran received all appropriate notice in January 2012. Furthermore, neither the Veteran nor his representative has alleged that prejudice resulted from any notice error either on appeal or otherwise. Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (2009) (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted"). In sum, the Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran's post-service medical treatment records, including VA treatment records, have been obtained to the extent they were both identified and available. 

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran. Green v. Derwinski, 1 Vet. App. 121 (1991). More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015). To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In the instant case, the Veteran was provided with an examination in March 2012, with a supplement provided in June 2012. The examination report indicates that the examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record. The Board, therefore, concludes that this examination report is adequate for the purpose of rendering a decision in the instant appeal. 38 C.F.R. § 4.2 (2015). Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal. See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined. The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file. Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

Finally, the Board is presently complying with the Court's October 2015 Order granting the Joint Motion for Remand.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Law and analysis

The Veteran contends that he is entitled to ratings in excess of 20 percent for a right shoulder disability and in excess of 30 percent for a left shoulder disability.  He specifically argues that he is entitled to separate ratings for limitation of motion and instability.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015). Separate diagnostic codes identify the various disabilities. Id.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2015).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. See Fenderson v. West, 12 Vet. App. 119 (1999). Staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately. 38 C.F.R. § 4.25 (2015); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994). Pyramiding, which is the evaluation of the same disability or the same manifestations of a disability under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities. 38 C.F.R. § 4.14 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. § 4.40 (2015). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  Id.; DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14. The provisions of 38 C.F.R. §§ 4.40 and 4.45 (2015), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations. 38 C.F.R. § 4.45. 

The normal range of motion for a shoulder is 0 degrees to 180 degrees of forward flexion, 0 degrees to 180 degrees of abduction, 0 degrees to 90 degrees of external rotation, and 0 degrees to 90 degrees of internal rotation. 38 C.F.R. § 4.71, Plate I (2015). 

Handedness for the purpose of a determining whether an arm is minor or major is determined by either the evidence of record or testing on VA examination. 38 C.F.R. § 4.69 (2015). The evidence shows that the Veteran's right arm is his major extremity. 

Turning to the facts in this case, the Veteran filed his claims for increased ratings in January 2012. In his claims, the Veteran stated that he experienced constant, severe pain in his shoulders, and that his shoulder dislocates "as soon as [he] attempt[ed] to raise the arm." 

A January 2011 treatment record shows the Veteran was four years status post left shoulder surgery for instability repair.  The Veteran complained of pain and instability in his shoulders, bilaterally.  

The Veteran underwent a VA examination of his shoulders in March 2012.  He reported experiencing daily flare-ups of pain in his shoulders that lasted for several hours, with any use of the arms precipitating a flare-up.  With the right arm, the Veteran demonstrated flexion to 85 degrees with pain at 0 degrees, and abduction to 80 degrees with pain at 0 degrees. With repetitive motion, the Veteran had flexion to 80 degrees and abduction to 70 degrees. With the left arm, the Veteran had flexion to 45 degrees with pain at 0 degrees, and abduction to 40 degrees with pain at 0 degrees. With repetitive motion, the Veteran had flexion to 40 degrees and abduction to 30 degrees. 

The examiner noted that the Veteran had functional impairment in the form of less movement than normal, weakened movement, excess fatigability, and pain on movement for both shoulders. Additionally, in the left shoulder, the Veteran had incoordination and an impaired ability to execute skilled movements smoothly. The Veteran showed pain and guarding in both shoulders. Muscle strength testing showed active movement against some resistance in the right shoulder and active movement against gravity in the left shoulder. No ankylosis of the glenohumeral articulation was noted. 

The Veteran complained of a history of mechanical symptoms such as clicking and catching and frequent episodes of recurrent dislocation or subluxation of the glenohumeral joint. The examiner noted that the Veteran had guarding of movement only at the shoulder level on the right side, and guarding of all arm movements on the left side. The examiner also noted that the Veteran did not have an acromioclavicular joint condition or any impairment of the clavicle or scapula. The Veteran showed arthritis in both shoulders. 

A June 2012 VA examination addendum shows that the Veteran was unable to perform Hawkins' impingement test, the empty-can test, the external rotation or infraspinatus strength test, the left-off subscapularis test, the crank apprehension and relocation test, and the cross-body adduction test. 

Turning now to an evaluation of the most appropriate rating for the Veteran's shoulders, the Board notes that Diagnostic Codes 5200 through 5203 address impairment of the shoulder and arm. 

Diagnostic Code 5200, applicable to ankylosis of the scapulohumeral articulation, does not apply because the Veteran has not demonstrated ankylosis of either arm at any time. Indeed, the Veteran demonstrated movement, albeit limited, at the time of his March 2012 examination. Similarly, Diagnostic Code 5203, applicable to impairment of the clavicle or scapula, does not apply because the Veteran's service connected disability does not involve the clavicle or scapula.

The Veteran is currently in receipt of a 20 percent rating for the right shoulder disorder and a 30 percent rating for the left shoulder disorder under Diagnostic Code 5201, applicable to limitation of motion. Under this Diagnostic Code, a 20 percent disability rating applies to arm motion limited to the shoulder level in either the major or minor extremity. A 30 percent disability rating applies to motion limited midway between the side and shoulder level for the major extremity, and a 20 percent disability rating applies for the minor extremity. A maximum 40 percent disability rating applies to limitation of motion of the arm to 25 percent from the side for the major extremity, and a 30 percent disability rating applies to the minor extremity. 

A Veteran is only entitled to a single disability rating under Diagnostic Code 5201 for each arm that suffers from limited motion at the shoulder joint. The diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm. Yonek v. Shinseki, 722 F.3d 1355, 1358 (Fed. Cir. 2013).

At the March 2012 examination, the Veteran showed a limitation of flexion in the right arm to 80 degrees at worst and a limitation of abduction to 70 degrees at worst. Such a limitation of motion represents a limitation to approximately the shoulder level, or 90 degrees. A greater evaluation based on limitation of motion requires motion limited "midway between the side and shoulder level," or to approximately 45 degrees (that is, midway between 0 degrees and 90 degrees). The Veteran's limited motion is closer to 90 degrees than it is to 45 degrees, and the Board thus finds that the Veteran's right shoulder functional loss does not more closely approximate the symptoms associated with a rating in excess of 20 percent. 

With respect to the left arm, at the March 2012 examination, the Veteran showed a limitation of flexion to 40 degrees at worst and a limitation of abduction to 30 degrees at worst. A greater evaluation based on limitation of motion requires motion limited to 25 degrees from the side. The Veteran has not shown motion limited to this extent, and the Board thus finds that the Veteran's left shoulder functional loss does not more closely approximate the symptoms associated with a rating in excess of 30 percent. 

In reviewing the evidence, the Board considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements. 38 C.F.R. § 4.40; DeLuca. The Board has considered the effects of weakened movement, excess fatigability, and incoordination. 38 C.F.R. § 4.45. The Board accepts the Veteran's assertions that his shoulder disabilities cause him to experience pain, and he has been awarded his current ratings based in part on those assertions. The rating schedule does not require a separate rating for pain itself. Spurgeon v. Brown, 10 Vet. App. 194 (1997). The Board concludes that the overall manifestations of the Veteran's bilateral shoulder disability demonstrates a degree of functional loss most nearly approximating the criteria for the currently-assigned 30 percent and 20 percent ratings for the left and right shoulders, respectively.

The representative has argued that the Veteran is entitled to an additional 30 percent rating for loss of left shoulder motion, and an additional 20 percent rating for loss of right shoulder motion.  In support of this argument, the representative stated that the existing 30 percent and 20 percent ratings for the left and right shoulders, respectively, compensate the Veteran only for instability and did not address his loss of motion. The Board disagrees.  As discussed above, the existing 30 and 20 percent ratings specifically address the Veteran's loss of motion of the arm. Additionally, as the Federal Circuit has held, the plain language of 38 C.F.R. § 4.71a confirms that a veteran is entitled only to a single disability rating under Diagnostic Code 5201 for each arm that suffers from limited motion of the shoulder joint. See Yonek, 722 F.3d 1355; Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010) (rejecting the argument that one disability manifesting in multiple symptoms could receive two separate ratings within a particular diagnostic code "unless the regulation expressly provides otherwise").

While the Board disagrees with the argument that he is entitled to additional ratings under Diagnostic Code 5201, the Board finds that separate ratings under Diagnostic Code 5202, applicable to impairment of the humerus, to include recurrent dislocations, are appropriate because the Veteran's shoulder instability is not contemplated by the criteria under Diagnostic Code 5201. 

With that said, the Board observes that the Veteran has not shown a malunion of the humerus with deformity, a fibrous union of the humerus, nonunion of the humerus, or loss of head of the humerus. The January 2011 treatment record and the March 2012 examination report do show that the Veteran had recurrent dislocation or subluxation of the glenohumeral joint with guarding of movement only at the shoulder level on the right side, and guarding of all arm movements on the left side. These observations are consistent with an additional 20 percent rating for the right (or major) arm and an additional 20 percent rating for the left (or minor) arm. Thus, additional separate 20 percent evaluations based on instability of the shoulders are warranted.

In sum, the Board finds that separate 20 percent disability ratings, but not higher, are warranted based on instability of the bilateral shoulders. The preponderance of the evidence is otherwise against the assignment of any higher rating for the Veteran's bilateral shoulder disability. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Individual unemployability and Rice

The issue of a total disability rating based on individual unemployability due to service-connected disability is part of an increased rating claim when a request for individual unemployability benefits is reasonably raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not, however, raised the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Likewise, the record does not reasonably raise the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  In January 2012, the Veteran stated that he was employed as a material handler. Although he contends that his disabilities interfere with his employment, the evidence of record preponderates against finding that the Veteran is unemployed or unemployable as a result of his bilateral shoulder disability.  Therefore, the Board finds that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders has not been raised.

Extraschedular Considerations

In reaching these decisions, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008). In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1). However, in this case, the record preponderates against finding that the Veteran's bilateral shoulder disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Thun v. Peake, 22 Vet. App. 111 (2008). In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required. Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. The Veteran's symptoms related to his shoulders include pain, limitation of motion, instability, and functional loss; these are all reflected in the diagnostic criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a.  Thus, a comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptoms. As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations. As such, it cannot be said that the available schedular evaluations for these disabilities are inadequate.

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, there are no additional symptoms that have not been attributed to a specific service-connected disability.  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral shoulder disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.


ORDER

Entitlement to a rating in excess of 20 percent for a right shoulder disability based on limitation of motion is denied.

Entitlement to a rating of 20 percent, but no greater, for a right shoulder disability based on instability is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 30 percent for a left shoulder disability based on limitation of motion is denied.

Entitlement to a rating of 20 percent, but no greater, for a left shoulder disability based on instability is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


